 



Exhibit 10.1

 

 

ASSET SALE AND PURCHASE AGREEMENT

 

THIS ASSET SALE AND PURCHASE AGREEMENT is made and entered into as of July 11,
2016 (this “Agreement”), by and among FITNESS 24/7 EB Inc., a Pennsylvania
company (“Seller”), ELLENI BERGER, the sole owner of Seller (the “Owner”) and
GOLDEN GLOBAL CORP., a Nevada corporation (“Buyer”). Seller, Owner and Buyer are
sometimes referred to herein individually, as a “Party” and collectively, as the
“Parties.”

 

RECITAL

 

WHEREAS, Seller operates a fitness center located in West Mifflin, Pennsylvania
(the “Business”); and

 

WHEREAS, Seller wishes to sell, transfer and convey to Buyer and Buyer wishes to
purchase from Seller, substantially all the assets of Seller relating to the
Business (the “Assets”), all on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

 

ARTICLE I

SALE AND PURCHASE OF ASSETS

 

Section 1.01         Sale and Purchase of Assets.         Upon the terms and
subject to the conditions of this Agreement, on the Closing Date (as hereinafter
defined), Seller is selling, transferring and conveying to Buyer and Buyer is
purchasing and acquiring from Seller, all of Seller's right, title to and
interest in all of the properties, rights and assets of Seller, wherever
situated, of every kind, nature and description, tangible or intangible,
constituting part of the Business, whether arising by contract, law or
otherwise, except for the Excluded Assets (as hereinafter defined), all as the
same shall exist on the Closing Date (the “Assets”), including, without
limitation, the following:

 

(a)          all furniture, fixtures, equipment and other fixed assets and
leasehold improvements used in connection with or related to the Business;

 

(b)          all lists, mailing lists, documents, information and records
(whether in printed form or computer or other electronic media) related, in each
case, to past, present and prospective customers of the Business;

 

 

 

 

 

(c)          copies of all existing files, accounting records, correspondence,
internal reports and contractual documents related to the Business, including
databases and records, whether in print, digital or other electronic format;

 

(d)          all copy, films, digital media, mechanicals, graphics, artwork,
camera-ready plates, plate-making film, photographs and other reproduction
materials related to the Business, whether in the possession of Seller or third
parties;

 

(e)          all promotional and marketing materials, whether in print, digital
or other electronic format;

 

(f)          all intellectual property used in the Business, including, without
limitation, all trade names, (including, without limitation, the name “Fitness
24/7”), trademarks and service marks, domain names and URLs set forth on
Schedule 1.01(f);

 

(g)          each contract, agreement, commitment or arrangement related to the
Business set forth on Schedule 1.01(g) (the “Assigned Contracts”);

 

(h)          all software, software systems, databases and database systems,
whether owned, leased or licensed, that are used in connection with the
Business;

 

(i)          all 1-800 or other telephone numbers used in connection with the
Business;

and

 

(j)          all of the goodwill and going concern value related to the
Business.

 

Section 1.02         Excluded Assets.    The Assets shall not include, and Buyer
acknowledges that the following shall be excluded from the Assets (the “Excluded
Assets”):

 

(a)          all of Seller’s accounts receivable as of the Closing Date;

 

(b)          all cash and cash equivalents on hand as of the Closing Date;

 

(c)          each contract, agreement, commitment or arrangement related to the
Business that is not included in the Assigned Contracts; and

 

(d)          copies of Seller’s company books and records of internal company
proceedings, tax records and work papers that Seller is required by law to
retain.

 

Section 1.03         Assumed Liabilities.    On the Closing Date, Buyer agrees
to assume, pay, perform and discharge or otherwise satisfy, as applicable, all
executory obligations of Seller arising from and after the Closing Date under
the Assigned Contracts, except for any obligations for or in respect of
non-performance or breach by Seller of any Assigned Contract (the “Assumed
Liabilities”).

 

 2 | Page

 

 

Section 1.04         Excluded Liabilities.    Except for the Assumed
Liabilities, Buyer is not assuming any liabilities of Seller of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, disclosed or
undisclosed, and whether or not relating to the Assets or the Business (the
“Excluded Liabilities”).

 

Section 1.06         Purchase Price.   In consideration of the sale, transfer
and conveyance of the Assets by Seller to Buyer, Buyer hereby agrees to assume
the Assumed Liabilities in accordance with Section 1.03 on the Closing Date, and
to pay to Seller the sum of $100,000.00 (the “Purchase Price”). Buyer shall pay
the Purchase Price to Seller at Closing by wire transfer in immediately
available funds to such bank account as may be designate by Seller in writing.

 

ARTICLE II

CLOSING

 

Section 2.01         Closing.   The closing of the transactions contemplated by
hereby (the “Closing”) shall take place contemporaneously with the execution of
this Agreement.

 

Section 2.02         Closing Deliverables.

 

(a)At the Closing, Seller shall deliver to Buyer the following:

 

(i)          A Bill of Sale in the form of Exhibit A hereto (the “Bill of
Sale”), duly executed by Seller, conveying and transferring the Assets to Buyer
or a wholly-owned subsidiary of Buyer designated by Buyer the “Subsidiary”);

 

(ii)         An Assignment and Assumption Agreement in the form of Exhibit B
hereto, (the “Assignment and Assumption Agreement”), duly executed by Seller,
conveying and transferring the Assigned Contracts to Buyer or the Subsidiary and
providing for the assumption of the Assigned Liabilities by Buyer; and

 

(iii)        Such other documents as may be necessary to effect the consummation
of the transactions contemplated by this Agreement.

 

(b)At the Closing, Buyer shall deliver to Seller the following:

 

(i)          Payment of the Purchase Price as provided in Section 1.05;

 

(ii)         The Assignment and Assumption Agreement, duly executed by Buyer;
and

 

(iii)        Such other documents as may be necessary to effect the consummation
of the transactions contemplated by this Agreement.

  

 3 | Page

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLER AND OWNER

 

Seller and Owner, jointly and severally, represent and warrant to Buyer as
follows:

 

Section 3.01         Organization and Qualification of Seller.   Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Pennsylvania.

 

Section 3.02         Authority of Seller and Owner.   Seller and Owner have all
necessary corporate power and authority to enter into this Agreement, the Bill
of Sale and the Assignment and Assumption Agreement (the “Transaction
Documents”) to which each is a party, to carry out their respective obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery by Seller and Owner of this Agreement
and any other Transaction Document to which they are a party, the performance by
Seller and Owner of their respective obligations hereunder and thereunder and
the consummation by Seller and Owner of the transactions contemplated hereby and
thereby have been duly authorized by all requisite action on the part of Seller.

 

Section 3.03         No Conflicts.   Neither the execution, delivery or
performance by Seller and Owner of this Agreement or any other Transaction
Document to which Seller or Owner is a party, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance with the terms and
provisions hereof or thereof, (a) will contravene any provision of any
applicable law, statute, rule or regulation, or any judgment, decree, franchise,
ruling, order or permit of any court or governmental authority applicable to
Seller or Owner; (b) will conflict or be inconsistent with the organizational
documents of Seller; or (c) will result in the creation of or imposition of (or
obligation to create or impose) any lien, security interest, pledge, charge,
claim or encumbrance of any kind (“Lien”) upon any of the Assets.

 

Section 3.04         No Consents.   No order, consent, approval, license,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority or any third party is required to
authorize, or is required in connection with, the execution, delivery or
performance by Seller or Owner of this Agreement or any other Transaction
Document to which Seller or Owner is a party.

 

Section 3.04         Title to and Condition and Sufficiency of Assets.   Seller
has, and is transferring to Purchaser hereunder, good, valid and marketable
title to all of the Assets, free and clear of any and all Liens. All of the
Assets are usable in the ordinary course of the Business for the purposes and
uses intended and are in good working condition, reasonable and ordinary wear
and tear excepted. The Assets comprise all of the assets, properties, and rights
of every type and description, real, personal and mixed, tangible or intangible,
used or employed by Seller in operating the Business, other than the Excluded
Assets.

 

Section 3.05         Litigation.   There are no lawsuits, inquiries, proceedings
or investigations pending or, to the best of Seller's and Owner’s knowledge,
threatened before any court or governmental or administrative body or agency
against Seller or Owner related to (a) the transactions contemplated by this
Agreement and the other Transaction Documents; or (b) the Business or any of the
Assets. Neither Seller nor Owner is subject to any judgment, order or decree
with respect to the Business and the Assets entered in any lawsuit or
proceeding.

 

 4 | Page

 

 

Section 3.06         Assigned Contracts.  All of the Assigned Contracts are in
full force and effect, will continue in full force and effect after the Closing
and may be transferred to Buyer pursuant to this Agreement. Neither Seller nor
Owner is in or alleged to be in default, nor to the best of Seller’s and Owner’s
knowledge is any other party in or alleged to be in default, , under any of the
Assigned Contracts and to the best of Seller’s and Owner’s knowledge no event
has occurred and no condition or state of facts exists which, with the passage
of time or the giving of notice or both, would constitute such a default or
breach by Seller, Owner or any other party under the Assigned Contracts.

 

Section 3.07         Compliance with Laws.   Seller is in not violation of any
applicable federal, state or local law, rule, regulation or ordinance or any
judgment, writ, decree, injunction order, permit or any other requirement of any
court or governmental agency or authority in any manner relating to the Assets,
nor has Seller or Owner received any notice alleging any such violation.

 

Section 3.08         Financial Statements.   The financial statements attached
as Exhibit C hereto have been prepared from books and records maintained by
Seller in accordance with United States generally accepted accounting principles
as in effect in the United States from time to time and consistently applied and
consistent with past practice, other than with respect to the absence of
footnotes and fairly present in all material respects the financial condition
and results of operations of the Business as of the dates thereof and for the
periods presented, subject to normal year-end adjustments.

 

Section 3.09         Brokers.    Except for Transworld Business Advisors, which
Seller and Owner shall be fully responsible, neither Seller nor Owner has
incurred any obligation or liability, contingent or otherwise, for brokers’ or
finders’ fees or commissions in connection with the execution and delivery of
this Agreement and the other Transaction Documents or consummation of the
transactions contemplated hereby or thereby.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller and Owner as follows:

 

Section 4.01         Organization and Qualification of Buyer.   Buyer is a
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Nevada.

 

Section 4.02         Authority of Buyer.   Buyer has all necessary corporate
power and authority to enter into this Agreement and the other Transaction
Documents to which it is a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Buyer of this Agreement and any other Transaction
Document to which it is a party, the performance by Buyer of its obligations
hereunder and thereunder and the consummation by Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
action on the part of Seller.

 

 5 | Page

 

  

Section 4.03         No Conflicts.   Neither the execution, delivery or
performance by Buyer of this Agreement or any other Transaction Document to
which Buyer is a party, nor the consummation of the transactions contemplated
hereby or thereby, nor compliance with the terms and provisions hereof or
thereof, (a) will contravene any provision of any applicable law, statute, rule
or regulation, or any judgment, decree, franchise, ruling, order or permit of
any court or governmental authority applicable to Buyer; or (b) will conflict or
be inconsistent with the organizational documents of Buyer.

 

Section 4.04         No Consents.   No order, consent, approval, license,
registration or validation of, or filing with, or exemption by, any governmental
agency, commission, board or public authority or any third party is required to
authorize, or is required in connection with, the execution, delivery or
performance by Buyer of this Agreement or any other Transaction Document to
which Buyer is a party.

 

ARTICLE V

SURVIVAL; INDEMNIFICATION

 

Section 5.01         Survival.   All of the provisions of this Agreement shall
survive the Closing indefinitely, except that the representations and warranties
of Seller and Owner, on one hand, and the representations and warranties of
Buyer on the other hand, shall survive until the first anniversary of the
Closing Date.

 

Section 5.02        Indemnity by Seller and Owner. Seller and Owner,, jointly
and severally, shall indemnify and hold harmless Buyer and Buyer’s directors,
officers and employees from and against and in respect of any and all damages,
losses, claims, penalties, liabilities, costs and expenses (including, without
limitation, all fines, interest, reasonable and actual legal fees and expenses
and amounts paid in settlement), that arise from or relate or are attributable
to (a) any misrepresentation or breach of warranty by Seller or Owner in this
Agreement or any of the other Transaction Documents to which they are a party;
or (b) any breach of any covenant or agreement on the part of Seller or Owner in
this Agreement or in any of the other Transaction Documents to which they are a
party.

 

Section 5.03         Indemnity by Buyer.   Buyer shall indemnify and hold
harmless Seller and Owner from and against and in respect of any and all
damages, losses, claims, penalties, liabilities, costs and expenses (including,
without limitation, all fines, interest, reasonable and actual legal fees and
expenses and amounts paid in settlement), that arise from or relate or are
attributable to (and without giving effect to any tax benefit to the indemnified
party) (a) any misrepresentation or breach of warranty by Buyer in this
Agreement or any of the other Transaction Documents to which Buyer is a Party;
or (b) any breach of any covenant or agreement on the part of Buyer in this
Agreement or any of the other Transaction Documents to which Buyer is a Party.

 

 6 | Page

 

 

Section 5.04         Notice to Indemnitor; Right of Parties to
Defend.   Promptly after the assertion of any claim by a third party or
occurrence of any event which may give rise to a claim for indemnification from
an indemnifying Party ("Indemnitor") under this Article V, an indemnified Party
("Indemnitee") shall notify the Indemnitor in writing of such claim. The
Indemnitor shall have the right to assume the control and defense of any such
action, provided that the Indemnitee may participate in the defense of such
action subject to the Indemnitor's reasonable direction and at Indemnitee's sole
cost and expense. The Party contesting any such claim shall be furnished all
reasonable assistance in connection therewith by the other Party or Parties and
be given full access to all information relevant thereto. In no event shall any
such claim be settled without the Indemnitor's consent.

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01         Expenses.      Except as otherwise expressly provided
herein, all costs and expenses incurred in connection with this Agreement and
the transactions contemplated hereby shall be paid by the Party incurring such
costs and expenses.

 

Section 6.02         Further Assurance.   The Parties agree after the Closing
they will, from time to time, upon the request of each other, and without
further consideration, execute, acknowledge and deliver in proper form any
further assignment and take such action as the Parties may reasonably require in
order to more effectively carry out the purposes of and otherwise to comply with
the true intent of this Agreement.

 

Section 6.03         Publicity.   Without the consent of the other Party or
Parties or unless required by law, either Party shall be able to issue a press
release or any statement to the print or electronic media with regard to this
Agreement and the transactions contemplated hereby.

 

Section 6.04         Severability.   If any term or provision of this Agreement
is invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement.

 

Section 6.05         Entire Agreement.   This Agreement and the other
Transaction Documents constitute the sole and entire agreement of the Parties
with respect to the subject matter contained herein and therein.

 

Section 6.06         Binding Agreement; No Assignment; No Third-Party
Beneficiaries.   This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their respective heirs, legal representatives and
successors and assigns. No Party may assign its or her rights or obligations
hereunder without the prior written consent of the other Party or Parties. This
Agreement is for the sole benefit of the Parties hereto and their respective
heirs, legal representatives and successors and permitted assigns.

 

 7 | Page

 

 

Section 6.07         Amendment and Modification; Waiver.  This Agreement may
only be amended, modified or supplemented by an agreement in writing signed by
the Parties hereto.

 

Section 6.08         Governing Law; Waiver of Jury Trial: Attorney’s Fees.

 

(a)          This Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Pennsylvania without reference to
conflict of law principles.

 

(b)         The Parties waive any right to a trial by jury.

 

(c)         If any action is brought to interpret or enforce this Agreement or
any of the Transaction Documents, the prevailing Party or Parties shall be
entitled to recover attorney’s fees and costs from the other Party or Parties at
both the trial and appellate levels.

 

Section 6.05         Notices.     All communications between the Parties with
respect to any of the provisions of this Agreement shall be sent by certified
mail, return receipt requested or by nationally recognized overnight courier and
shall be deemed given upon receipt.

 

 

If to Seller or Owner to: 150 Millview Drive   Pittsburgh, PA 15238  
Attention:  Eleni Berger

 

If to Buyer to: Golden Global Corp.   21573 San Germain Dr.   Boca Raton, FL
33433   Attention:  CEO

 

or such other addresses as shall be furnished in writing by any Party in the
manner for giving notices hereunder.

 

Section 6.06         Counterparts.   This Agreement may be executed in one or
more counterparts (including by facsimile, .pdf or other electronic
transmission), each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

 8 | Page

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above.

 

  SELLER:       FITNESS 24/7 EB, INC.

 

  By: /s/ Elleni Berger     Elleni Berger, Managing Member

 

  OWNER:       /s/ Elleni Berger   Elleni Berger

 



  BUYER:       GOLDEN GLOBAL CORP.       By: /s/ Erik Blum     Erik Blum, CEO



 



 9 | Page

